El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
El demandante en una acción de desahucio en su carác-ter de condueño en común proindiviso y como arrendatario de otros copartícipes de una finca de quince cuerdas de te rreno, alegó que habiendo dejado encargado temporalmente *801de la finca a nn tal Ruperto Ríos, el demandante halló luego al demandado en posesión de ella sin su permiso y contra la voluntad del demandante sin pagar canon o merced alguna y negándose a entregar la posesión.
El demandado contestó la demanda alegando como de-fensas afirmativas lo siguiente:
“1. Que la finca de 15 cuerdas descrita en el lieelio segundo de la demanda, tal como allí aparece, nunca fia sido del demandante ni de ninguna otra persona que del propio demandado que es único dueño en propiedad y dominio, y la cual parcela es parte íntegra y está comprendida en el inmueble del cual es dueño en plena pro-piedad, dominio y posesión el demandado y que se describe así: Rús-tica de 36 cuerdas más o menos en el barrio Buena Vista de Hatillo, linda al Norte, antes Jacobina Castro, fioy Sinforoso Pérez; Sud, antes José Félix Ruiz y Vicente Sierra Tur, fioy Jaime Torres; Este, Jacinto de Arce, María Valentín y Francisco Terrón, antes, fioy Sinforoso Pérez; Oeste, Carlina Galán y Juan Román Tanamá, antes, hoy Alfredo Matfieu y Antonio Torrado.
“2. Que las 36 cuerdas referidas, de la cual forma parte la de 15 descrita en el hecho segundo de la demanda, la compró el demandado a Juan Ríos Irizarry por escritura de Io. de julio, 1920, ante el notario Manuel O. Figueroa, inscrita al tomo 29 de Hatillo, folio 76 vuelto; y que Irizarry la compró de la Sucesión de José Domingo Vélez del Rosario; que esta Sucesión la hubo por herencia de dicho José Domingo Vélez del Rosario, quien la compró para el 1891; y tanto éste desde entonces, después su sucesión, luego Irizarry, y posteriormente hasta la fecha el demandado, la poseyeron aquellos y viene poseyendo éste xíltimo quieta, públicamente sin interrupción alguna, a título de dueño, de buena fe y justo título, por lo que aún si el demandante pudiera tener algún derecho a tal parcela, estaría ya prescrita a virtud del artículo 1858 del Código Civil, ha-biendo estado siempre el demandante y los que él indica son dueños de las 15 cuerdas residiendo en esta Isla.”
En la vista preliminar el demandante presentó una cer-tificación del Registrador de la Propiedad creditiva de la inscripción de las quince cuerdas a nombre del demandante y de otras personas y un documento sobre arrendamiento.
*802El demandado, después de leer s.u contestación, ofreció una escritura de Juan Eíos y una certificación del Regis trador de la Propiedad.
Ambas partes anunciaron su intención de presentar prueba testificial en el juicio pero el demandante no Rizo in-dicación alguna respecto a cualquier propósito de presentar prueba documental adicional.
En el juicio, en el que luego fué dictada sentencia a favor del demandante, se admitió prueba con la oposición del demandado tendente a acreditar que con anterioridad al tras-paso en que se funda el demandado y como consecuencia de una acción reivindicatoría, el vendedor del demandado estaba privado de todo derecho, título o interés que pudiera haber alegado tener en las quince cuerdas.
El éfecto de esta prueba en la mente del juez senten-ciador es el que consta de la siguiente cita que hacemos de los hechos declarados probados, a saber:
“Si bien en su escrito de contestación, alega como cuestión de •derecho ser dueño de la misma finca de 15 cuerdas objeto de este litigio, la que dice estar comprendida en otra de 36 cuerdas que ad-quirió de Juan Ríos, por compra en escritura de fecha Io. de julio de 1920; es lo cierto que contra Juan Ríos, el vendedor de las quince cuerdas al demandado, presentaron los demandantes en trece de enero de .1919, una demanda de reivindicación de la propia finca de 15 cuerdas, en cuyo litigio recayó sentencia dictada en 10 de fe-brero de 1919, por lo que se declaró con lugar la demanda conde-nando a Juan Ríos a que desalojase y entregase la finca de quince cuerdas propiedad de los demandantes y objeto de reclamación en el pleito; cuya finca, por virtud de orden de ejecución cumpli-mentada por el marshal fué restituida a los demandantes ponién-doles en posesión de la misma, y de la cual, posteriormente fueron desalojados clandestinamente de su posesión por el demandado Siu-foroso Pérez, cuando el demandante y condueño y arrendatario de los demás condueños, Juan Román Rivera, se encontraba enfermo, y ausente y sin poder ocuparse de la finca.
“La alegación por tanto del demandado de título adverso, ca-rece de fundamento legal, toda vez que su vendedor Juan Ríos no *803tenía la propiedad, ni la posesión de la finca de 15 cuerdas, cuando se otorgó la escritura de venta de primero de julio de 1920.
:‘Una mera alegación de título no puede destruir la acción po-sesoria de los demandantes.”
Los hechos aquí declarados probados, de ser ciertos, po-drían servir de base a una sentencia a favor del demandante en una acción para recobrar la posesión mediante injunction; pero no podemos convenir con la conclusión de que ellos son suficientes para eliminar la cuestión de título.
El objeto de la vista preliminar es apercibir a las partes respecto a lá prueba documental que ha de ser ofrecida en el juicio, con el fin de acelerar el procedimiento sumario y dar una oportunidad a las partes para prepararse a de-batir las cuestiones litigiosas de tal modo planteadas.
En este caso el demandado reclamaba su derecho de pro-piedad por virtud de un título inscrito. No hay nada que demuestre que la sentencia en la acción reivindicatoria ha-bía sido anotada o que se hubiera hecho alguna anotación de lis pendens. Debe presumirse que el demandante ha tenido Conocimiento del resultado en la anterior acción y de la exis-tencia de la prueba documental aducida en el juicio; y si la misma había sido presentada en la vista preliminar, o anunciada la intención de ofrecerla en el juicio, puede ser que el demandado hubiera podido establecer una situación legal como comprador de buena fe sin conocimiento directo, o en otra forma. De todos modos, la prueba en cuestión no pudo haber tenido otro objeto que destruir la apariencia prima facie del dominio del demandado. Y según aparece de las contenciones contradictorias de los abogados, la de-terminación del efecto de la alegada sentencia final ¿n la ac-ción anterior en cuanto a que confiere un título al deman-dante envuelve otras determinadas cuestiones legales cuya exposición apenas parece ser necesaria. En cuanto a esto, por supuesto asumimos, como el juez sentenciador parece *804haberlo hecho y según sugeriría la prueba de la anterior adquisición del vendedor del demandado, que las 15 cuerdas estaban incluidas dentro de la superficie descrita en la es-critura por virtud de la cual reclama el demandado.
Pero el apelado insiste en que el demandado dejó ente-ramente de establecer la proposición de que las quince cuer-das formaban ciertamente parte de la finca de mayor cabida descrita en su escritura.
Esa, por supuesto, es una cuestión preliminar de hecho que de resolverse en favor del demandante eliminaría la controversia en lo que respecta al título. Y por otra parte, si las quince cuerdas están incluidas dentro d.e la superficie comprendida en la escritura de los demandados, entonces la cuestión del efecto de la sentencia en la acción reivindica-toría sobre la validez del título adquirido por el demandado es una cuestión que no puede ser resuelta en un procedi-miento como este.
Toda vez que esta cuestión preliminar no parece haber sido resuelta directamente por la corte inferior, preferimos devolver el caso dejando a la discreción del juez sentencia-dor la alternativa de desestimar la acción si está satisfecho de que las quince cuerdas estaban incluidas en la finca de mayor cabida comprada por la demandada, o dictar cual-quier resolución que no sea incompatible con esta opinión en el caso de llegar a una conclusión contraria.
La sentencia apelada debe ser revocada.

Revocada, la sentencia y devuelto el caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.